Appeals by the defendant from two judgments of the Supreme Court, Queens County (Cooperman, J.), both rendered November 8, 1993, convicting him of robbery in the first degree (two counts) under Indictment No. 5686/92, and attempted robbery in the first degree under Indictment No. 3841/92, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial, after a hearing (Thomas, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Lopez, 73 NY2d 214). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*769The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.